Case: 19-30807   Document: 00515565324      Page: 1    Date Filed: 09/15/2020




          United States Court of Appeals
               for the Fifth Circuit                          United States Court of Appeals
                                                                       Fifth Circuit

                                                                     FILED
                                                             September 15, 2020
                             No. 19-30807                       Lyle W. Cayce
                                                                     Clerk


   Milton Raymond Hinson,

                                                      Plaintiff—Appellant,

                                versus

   David Boyle Hale,

                                                      Defendant—Appellee.


                        consolidated with
                          _____________

                            No. 19-30808
                          _____________

   Milton R. Hinson,

                                                      Plaintiff—Appellant,

                                versus

   Jose Francisco Artecona,

                                                      Defendant—Appellee.
Case: 19-30807   Document: 00515565324     Page: 2    Date Filed: 09/15/2020

                              No. 19-30807
                            c/w No. 19-30808
                            c/w No. 19-30955
                            c/w No. 19-30956


                        consolidated with
                          _____________

                            No. 19-30955
                          _____________

   Milton R. Hinson,

                                                     Plaintiff—Appellant,

                                versus

   21ST Judicial District Office of Public Defense for the
   Parish of Livingston, State of Louisiana,

                                                     Defendant—Appellee.


                        consolidated with
                          _____________

                            No. 19-30956
                          _____________

   Milton R. Hinson,

                                                     Plaintiff—Appellant,

                                versus

   Livingston Parish Sheriff's Department Internal
   Affairs,

                                                     Defendant—Appellee.




                                   2
Case: 19-30807      Document: 00515565324          Page: 3     Date Filed: 09/15/2020

                                     No. 19-30807
                                   c/w No. 19-30808
                                   c/w No. 19-30955
                                   c/w No. 19-30956


                  Appeals from the United States District Court
                      for the Middle District of Louisiana
                             USDC No. 3:19-CV-421
                            USDC No. 3:19-CV-420
                            USDC No. 3:19-CV-384
                             USDC No. 3:19-CV-368


   Before Dennis, Southwick, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Milton R. Hinson, proceeding pro se, moves to proceed in forma
   pauperis (IFP) in these four appeals from the district court’s dismissal of four
   42 U.S.C. § 1983 complaints. Because they present the same issue, the
   appeals in No. 19-30807, No. 19-30808, No. 19-30955, and No. 19-30956 are
   CONSOLIDATED.
          By moving to proceed IFP, Hinson is contesting the district court’s
   certifications that his appeals are not taken in good faith. See Baugh v. Taylor,
   117 F.3d 197, 202 (5th Cir. 1997); see also 28 U.S.C. § 1915(a)(3). Our inquiry
   is limited to whether the appeals involve legal points that are arguable on their
   merits and therefore are not frivolous, Howard v. King, 707 F.2d 215, 220 (5th
   Cir. 1983), but we may determine the merits of the appeals if they are
   intertwined with the certification decisions, see Baugh, 117 F.3d at 202.
          In each of these cases, Hinson moved for leave to proceed IFP in the
   district court and asserted that he was unable to provide the certified account
   statement required by § 1915(a)(2) because officials at the institution where



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                           3
Case: 19-30807      Document: 00515565324         Page: 4    Date Filed: 09/15/2020




                                    No. 19-30807
                                  c/w No. 19-30808
                                  c/w No. 19-30955
                                  c/w No. 19-30956

   he was confined refused to complete the statement without a court order. In
   each case, the district court (1) issued a single deficiency notice warning
   Hinson that his case would be dismissed if he failed to submit the account
   statement, (2) denied Hinson’s subsequent motion to compel the officials to
   provide the statement, and (3) sua sponte dismissed without prejudice based
   on Hinson’s failure to file the statement. In support of his motions to proceed
   IFP on appeal, Milton reiterates that he was prevented from timely providing
   the account statements by the institution, and he identifies a separate case
   where he was able to submit the account statement after a different district
   court granted a motion and ordered the institution to comply.
          Sua sponte dismissal without prejudice based on failure to comply
   with a court order to submit an account statement is subject to review for
   abuse of discretion. See Larson v. Scott, 157 F.3d 1030, 1031-32 (5th Cir.
   1998). On the specific facts presented here, we conclude that the district
   court abused its discretion. See id.; cf. Davis v. Fernandez, 798 F.3d 290, 293
   (5th Cir. 2015) (“[W]here the law affords courts discretion as to how a
   particular rule is to be applied, courts must exercise such discretion with
   leniency towards unrepresented parties.”). On that basis, Hinson’s motions
   for leave to proceed IFP are GRANTED and we DISPENSE with further
   briefing. See Baugh, 117 F.3d at 202. The district court’s judgments are
   VACATED, and these cases are REMANDED to the district court for
   further proceedings.




                                         4